PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/157,033
Filing Date: 10 Oct 2018
Appellant(s): Fujisaka, Wayne, Tatsuji



__________________
Rob. L. Phillips
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Remarks: Appellant asserts the combination of Schumacher and Dodd do not disclose a second circular member connected to a series of cuts such that the second circular member conceals the series of cuts from view by an observer.
Examiner respectfully disagrees. The combination of Schumacher and Dodd do disclose all of the element of the second circular member as claimed. Schumacher discloses using a band or its equivalent as a second circular member to secure around a series of cuts in order to maintain the article in place. As combined, Dodd is used to further disclose and clarify a second circular member having the capabilities of concealing the series of cuts from view by an observer for at least the benefit of covering more surface area. Thus, Dodd’s second circular member covers the entire head of a user AND the series of cuts, providing UV protection and protection of a user’s top of the head.  Appellants claims currently do not provide any further detail of the second circular member being any different than Dodd’s second circular member. Nor do the claims provide any further detail to overcome the combination of Schumacher and Dodd. 



Respectfully submitted,
/KATHARINE G KANE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732  
                                                                                                                                                                                                      /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.